Application by the appellant on an appeal from a judgment of the Supreme Court, Kings County, rendered March 1, 2000, for a writ of error coram nobis to vacate the sentence imposed and for the imposition of a new sentence so that he may file a timely notice of appeal.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is,
Ordered that the application is denied as academic. A timely notice of appeal was filed from the judgment and an appeal is pending in this Court. Goldstein, J.E, H. Miller, Crane and Rivera, JJ., concur.